DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments see Remarks/Arguments and amended claims, filed 05/14/2021, with respect to claims 2-3, 6-16, and 18-20, have been fully considered and are not fully persuasive. In regards to the claim limitation on-orbit, Runran discloses, (paragraph 4, non-cooperative targets represented by the failed satellites, AND paragraph 30, in-orbit capture of the target, and the smooth implementation of such on-orbit tasks, AND paragraph 41, non-cooperative target relative pose measurement and estimation technology has been widely used in the fields of rendezvous and docking, robotic capture and satellite navigation, especially in the autonomous orbital service of non-cooperative targets). Therefore, prior art Runran clearly discloses subject matter which relates to the on-orbit servicing of a client satellite, where the client satellite is serviced while remaining on-orbit. Furthermore, the arguments relative to the robot arms within claims 3, 4, 7, and 18-20, have been fully considered and are not persuasive. Poulos teaches, (paragraph 22, space debris includes inoperative satellites (requiring service), and the satellites that are not de-orbited are uncontrolled and therefore may become unstable. Additionally, satellites may unexpectedly fail before the designed EOL at which time they may become uncontrollable and unstable).  Therefore, the robotic arm of Poulos is also used for satellites and from the teaching of Poulos it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Runran by Poulos teaching (paragraph 8, the satellite further comprises a deployable robotic arm AND paragraph 6, can stabilize, capture (wherein capture equates to servicing)  or change the orbits of multiple pieces of space debris (wherein debris includes satellites) without having to be de-orbited itself).     Furthermore, arguments relative to rejections under 35 U.S.C. § 112(b) are persuasive and rejections have been withdrawn. Furthermore, the objection to drawings FIGS. 1-6, and 8-14 regarding compliance to 37 CFR 1.84(p) (3) drawing standards, is withdrawn.  Furthermore, the Examiner objects to amended claim 6 labeled as (Original) which must be labeled as (Currently Amended). Furthermore, based upon new amendments, a new ground(s) of rejection is made in view of newly found prior art reference(s) ASHMORE, US 20180257242, and previously disclosed prior art reference(s) RUNRAN, POULOS and MANSOUR. The grounds for rejection in view of amended claims are provided below.
Specification
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the second satellite" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
The claim(s) has/have been interpreted as best understood by the Examiner.
Claim Objections
Claim 6 is objected to because of the following informalities:  the claim status is labeled as (Original) and must be labeled as (Currently Amended).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6-9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over RUNRAN et al., CN 108680198A, herein further known as Runran, in view of MANSOUR et al., US 20160046395, herein further known as Mansour and further in view of POULOS et al., US 20110121139, herein further known as Poulos.
Regarding claim 6, Runran discloses, a satellite (see at least Capturing Aircraft in FIG. 2), comprising: a propulsion subsystem (paragraph 4, implementing on-orbit non-cooperative targets in orbit capture requires capture control parameters (i.e. propulsion subsystem) to ensure the capture process stability); one or more sensors (paragraph 39, reconstruction device consists of stereo vision, laser and texture sensors); a fluid release output (paragraph 7, the plume field (i.e. fluid) is generated by the thruster (i.e. fluid release output); perform a servicing operation on the second satellite (paragraph 41, non-cooperative target relative pose measurement and estimation technology has been widely used in the fields of rendezvous and docking, robotic capture and satellite navigation, especially in the autonomous orbital service of non-cooperative targets) ; and a satellite controller connected to the propulsion subsystem, the one or more sensors, the fluid release output (paragraph 28, computer readable storage medium storing a computer program that, when executed (by computer) (i.e. controller), implements the steps of the method described above) (paragraph 30, method for non-contact changing the motion state of a space target uses thrust force effect principle of the thruster (thruster(s) of the capturing satellite aircraft), and further provides a plume force and moment evaluation and a spatial target motion parameter estimation, which are important parameters for the near-distance relative navigation of the spatial moving target and the in-orbit capture of the target (i.e. second orbiting satellite), and the smooth implementation of such on-orbit tasks); monitor the attitude of the second satellite by the one or more of the sensors (paragraph 41, Due to the uncertainty of the target, the sensory measurement (i.e. sensors monitor) is required to provide non-cooperation. Information such as the relative position and attitude of the target (i.e. attitude of the second satellite) to guide the service spacecraft (capturing satellite aircraft) to accurately track and approximate the target (i.e. second orbiting satellite); determine a rate of rotation for the second satellite from the monitored attitude; apply a plume of fluid from the fluid release output to a surface of the second satellite in response to determining that the second satellite is rotating at a rate ; determine from one or more of the sensors an attitude of the second satellite in response to applying the plume of fluid (paragraphs 7-13, the present invention provides a method for identifying the inertial parameter of a relative navigation target based on the plume disturbance, and the plume field generated by the thruster equipped with the capture aircraft (i.e. a satellite comprising) (capturing satellite aircraft) acts on the non-cooperative target (i.e. second satellite) plume field generated by the thruster equipped with the capture aircraft acts on the non-cooperative target (i.e. second satellite) wherein the method identifies the inertial parameter (rotational inertia) of a relative navigation target (i.e. rate of rotation for the second satellite) based on the plume disturbance (i.e. apply a plume of fluid) using steps: (1) three-dimensional reconstruction of the geometric shape of non-cooperative targets (i.e. second satellite), (2) Performing relative pose measurement (i.e. relative attitude before fluid release) on non-cooperative targets (i.e. second satellite), (3) starting the thruster and applying a plume field (i.e. fluid release output to a surface of the second satellite), (4) calculate the momentum and moment of the target's received flow, (5) determine the non-cooperative target inertia parameters (i.e. rotating at a rate), AND paragraphs 14-17, according to the motion state of the two aircrafts when the plume field is applied, the momentum and moment of the target are calculated (i.e. attitude of the second satellite, AND paragraph 24, performing sensing measurement on the non-cooperative target after the plume field excitation, completing the non-cooperative target motion parameter update; and before and after the non-cooperative target plume field applying the motion parameters and the feather Flow disturbance power and torque, calculate the inertia parameters of non-cooperative targets), stop applying the plume of fluid to the surface of the second satellite in response to determining that the second satellite is rotating at a rate (paragraph 43, thruster starts to work, completes the plume impact (i.e. stop applying) on the non-cooperative target, and processes the measurement parameters of the sensing measurement subsequent to stopping the application of the plume of fluid to the surface of the second satellite, (paragraph 30, compared with the contact
method using the mechanical arm touch (for stopping the second satellite); the method can maintain a safe distance between the service spacecraft (i.e. a satellite comprising) and the target (i.e. second satellite) during the implementation of the method (stopping the second satellite). 
However, Runran does not explicitly discloses further an apparatus and method wherein one or more robotic arms configured to perform a servicing operation on the second satellite and the satellite controller is configured to monitor the attitude of the second satellite and to apply the plume of fluid to the surface of the second satellite in response to determining that the second satellite is rotating at a rate greater than a first level, stop applying the plume of fluid to the surface of the second satellite in response to determining that the second satellite is rotating at a rate less than a second level in response to applying the plume of fluid; subsequent to stopping the application of the plume of fluid to the surface of the second satellite, grapple the second satellite using the one or more robotic arms; perform an on-orbit servicing of the second satellite using the one or more robotic arms; and subsequent to performing the on-orbit servicing of the second satellite, departing the satellite from the second satellite by use of the propulsion subsystem.
Mansour teaches an apparatus and method wherein the satellite controller is configured to apply the plume of fluid to the surface of the second satellite in response to determining that the second satellite is rotating at a rate greater than a first level; determine from one or more of the sensors an attitude of the second satellite in response to applying the plume of fluid, stop applying the plume of fluid to the surface of the second satellite in response to determining that  less than a second level in response to applying the plume of fluid (paragraph 64-65, the maximum/minimum thresholds used in the disclosed method 100 may be set at 50 Nms and 20 Nms, respectably, based on the expected yaw momentum accumulation, the second discrete power level of the second arcjet thruster 26b may be greater when the directional component of momentum about the first axis of momentum  (i.e. attitude of the second satellite) is greater than the maximum momentum threshold).
Therefore, from the teaching of Mansour it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Runran to include a controller configured to monitor the attitude of the second satellite and to apply the plume of fluid to the surface of the second satellite in response to determining that the second satellite is rotating at a rate greater than a first level in order to optimize momentum accumulation in the spacecraft caused by station-keeping maneuvers and other environmental torques.
Furthermore, Poulos teaches an apparatus further comprising: grapple the second satellite using the one or more robotic arms; perform an on-orbit servicing of the second satellite using the one or more robotic arms (paragraph 107, satellite (i.e. a satellite comprising) further comprises a de-orbit module which is attached (i.e. grapple) to the unstable space debris via use of a robotic arm); and subsequent to performing the on-orbit servicing of the second satellite, departing the satellite from the second satellite by use of the propulsion subsystem (paragraph 151, after Spacecraft One's (i.e. second satellite) orbital parameters are altered sufficiently to de-orbit Spacecraft One, the pneumatic (plume) impingement orbital debris stabilization spacecraft's internal GNC and RCS systems are used to stabilize pneumatic (plume) (i.e. propulsion subsystem) impingement orbital debris stabilization spacecraft's (i.e. a satellite comprising) orbit so that it does not de-orbit with Spacecraft One) .	

Regarding claim 19, the combination of Runran, Poulos and Mansour disclose claim 19 limitations as shown in claim 6 rejection above.
Runran discloses further the additional limitations of claim 19 of a satellite, comprising: ; a propulsion subsystem (paragraph 4, implementing on-orbit non-cooperative targets in orbit capture requires capture control parameters (i.e. propulsion subsystem, control thrusters) to ensure the capture process stability, AND paragraph 41, due to the uncertainty of the target, the sensory measurement is required to provide non-cooperation information such as the relative position and attitude of the target to guide the service spacecraft to accurately track and approximate the target (i.e. relative position of the satellite with respect to the second satellite)).; a sensor suite  (paragraph 39, reconstruction device consists of stereo vision, laser and texture sensors (i.e. a sensor suite));  perform a servicing operation on a client satellite  (paragraph 4, implementing on-orbit services); and a satellite controller connected to the communication antenna, propulsion subsystem, sensor suite to grapple and perform an on-orbit specified service operation (paragraph 30, smooth implementation of such on-orbit tasks) on the client satellite with the servicing equipment (paragraph 30, in-orbit capture of the target, and the smooth implementation of such on-orbit tasks, AND paragraph 41, non-cooperative target relative pose measurement and estimation technology has been widely used in the fields of rendezvous and docking, robotic capture and  performing an operation to mitigate rotation (paragraphs 7-13, the present invention provides a method for identifying the inertial parameter of a relative navigation target based on the plume disturbance, and the plume field generated by the thruster equipped with the capture aircraft (i.e. a satellite comprising) (capturing satellite aircraft) acts on the non-cooperative target (i.e. second satellite) plume field generated by the thruster equipped with the capture aircraft acts on the non-cooperative target (i.e. second satellite) wherein the method identifies the inertial parameter (rotational inertia) of a relative navigation target (i.e. rate of rotation for the second satellite) based on the plume disturbance (i.e. apply a plume of fluid) using steps: (1) three-dimensional reconstruction of the geometric shape of non-cooperative targets (i.e. second satellite), (2) Performing relative pose measurement (i.e. relative attitude before fluid release) on non-cooperative targets (i.e. second satellite), (3) starting the thruster and applying a plume field (i.e. fluid release output to a surface of the second satellite), (4) calculate the momentum and moment of the target's received flow, (5) determine the non-cooperative target inertia parameters (i.e. rotating at a rate), AND paragraphs 14-17, according to the motion state of the two aircrafts when the plume field is applied, the momentum and moment of the target are calculated (i.e. attitude of the second satellite, AND paragraph 24, performing sensing measurement on the non-cooperative target after the plume field excitation, completing the non-cooperative target motion parameter update; and before and after the non-cooperative target plume field applying the motion parameters and the feather Flow disturbance power and torque, calculate the inertia parameters of non-cooperative targets)
However, Runran does not explicitly disclose an apparatus comprising a communication antenna; and a satellite controller connected to the communication antenna the satellite controller configured to receive a location for an on-orbit client satellite through the communication antenna, locate the satellite in proximity to the client satellite by use of the propulsion subsystem, and servicing suite configured to perform a servicing operation on a client satellite, the service operation including determining by the sensor suite whether the client satellite is rotating too rapidly to perform the service operation and, in response, performing an operation to mitigate rotation of the client satellite prior to performing the service operation.
Poulos teaches an apparatus further comprising: a communication antenna; and a satellite controller connected to the communication antenna, the satellite controller configured to receive a location for an on-orbit client satellite through the communication antenna (paragraph 104, the means for communication comprises at least one antenna for receiving communications and transmitting communications, AND paragraph 118, the motion of the debris (i.e. second satellite) is analyzed via use of a radar (or other radio frequency) tracking system), , locate the satellite in proximity to the client satellite by use of the propulsion subsystem (paragraph 118, data from the radar tracking system is computer analyzed to determine the location of the space debris as part of developing and executing the stabilization plan (i.e. navigate the satellite to the location)(wherein executing the stabilization plan must include the ego satellite navigating to the location of the second satellite that is tracked)), to grapple and perform a specified on- orbit service operation on the client satellite with the servicing equipment (paragraph 107, satellite (i.e. a satellite comprising) further comprises a de-orbit module which is attached (i.e. grapple) to the unstable space debris via use of a robotic arm); and subsequent to performing the on-orbit servicing of the second satellite, and to depart the satellite from the client satellite subsequent to the on-orbit servicing (paragraph 151,  orbit so that it does not de-orbit with Spacecraft One (i.e. depart the satellite)) with servicing suite (paragraph 107, satellite further comprises a de-orbit module which is attached to the unstable space debris (i.e. servicing operation) via use of a robotic arm (i.e. servicing suite)) configured to perform a servicing operation on a client satellite).
Therefore, from the teaching of Poulos it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Runran to include a controller configured to receive a location for the second satellite through the one or more communication antennae and navigate the satellite to the location by use of the propulsion subsystem to grapple the second satellite using the one or more robotic arms and to depart the satellite from the client satellite subsequent to the on-orbit servicing so unstable space debris and satellites can be acted upon enabling safe operation of spacecraft in Earth Orbit.
Furthermore, Mansour teaches an apparatus wherein the service operation including determining by the sensor suite whether the client satellite is rotating too rapidly to perform the service operation and, in response, performing an operation to mitigate rotation of the client satellite prior to performing the service operation  (paragraph 64-65, the maximum/minimum thresholds used in the disclosed method 100 may be set at 50 Nms and 20 Nms, respectably, based on the expected yaw momentum accumulation, the second discrete power level of the second arcjet thruster 26b may be greater when the directional component of 
Therefore, from the teaching of Mansour it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Runran to include a controller configured to monitor the attitude of the second satellite and to apply the plume of fluid to the surface of the second satellite in response to determining that the second satellite is rotating at a rate greater than a first level in order to optimize momentum accumulation in the spacecraft caused by station-keeping maneuvers and other environmental torques..
Regarding claim 2, the combination of Runran, Mansour and Poulos disclose all elements of claim 6 above.
Runran discloses further an apparatus wherein the propulsion subsystem comprises: one or more attitude and orbit control thrusters (paragraph 4, on-orbit operations related technologies for collaborative goals are well established (i.e. attitude and orbit control thrusters), wherein the satellite controller is configured to maintain by use of attitude and orbit control thrusters a relative position of the satellite with respect to the second satellite (paragraph 4, implementing on-orbit non-cooperative targets in orbit capture requires capture control parameters (i.e. propulsion subsystem, control thrusters) to ensure the capture process stability, AND paragraph 41, due to the uncertainty of the target, the sensory measurement is required to provide non-cooperation information such as the relative position and attitude of the target to guide the service spacecraft to accurately track and approximate the target (i.e. relative position of the satellite with respect to the second satellite)) while applying the plume of fluid from the fluid release output to the surface of the second satellite (see the same rejection of paragraphs 7-17 disclosed in claim 1 above).
Regarding claim 3, the combination of Runran, Mansour and Poulos disclose all elements of claim 6 above.
However, Runran does not explicitly disclose an apparatus further comprising one or more communication antennae, wherein the satellite controller is configured to receive a location for the second satellite through the one or more communication antennae and navigate the satellite to the location by use of the propulsion subsystem.
Poulos teaches an apparatus further comprising: one or more communication antennae, wherein the satellite controller is configured to receive a location for the second satellite through the one or more communication antennae (paragraph 104, the means for communication comprises at least one antenna for receiving communications and transmitting communications, AND paragraph 118, the motion of the debris (i.e. second satellite) is analyzed via use of a radar (or other radio frequency) tracking system) and navigate the satellite to the location by use of the propulsion subsystem (paragraph 118, data from the radar tracking system is computer analyzed to determine the location of the space debris as part of developing
and executing the stabilization plan (i.e. navigate the satellite to the location)(wherein executing the stabilization plan must include the ego satellite navigating to the location of the second satellite that is tracked)).
Therefore, from the teaching of Poulos it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Runran to include a controller configured to receive a location for the second satellite through the one or more communication antennae and navigate the satellite to the location by use of the propulsion subsystem so unstable space debris and satellites can be acted upon enabling safe operation of spacecraft in Earth Orbit.
 Regarding claim 7, the combination of Runran, Mansour and Poulos disclose all elements of claim 6 above.
However, Runran does not explicitly disclose an apparatus and method wherein the fluid release output is configured to apply the plume of fluid as a sequence of pulses.
Poulos teaches an apparatus and method wherein the fluid release output is configured to apply the plume of fluid as a sequence of pulses (paragraph 6, the satellite further comprises a means for calculating the strength of the pulse of the gas plume, and the number, duration, and timing of the pulses of the gas plumes to be applied to the unstable space debris).
Therefore, from the teaching of Poulos it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Runran to include fluid release output is configured to apply the plume of fluid as a sequence of pulses so unstable space debris and satellites can be acted upon enabling safe operation of spacecraft in Earth Orbit.
Regarding claim 8, the combination of Runran, Mansour and Poulos disclose all elements of claim 6 above.
Runran discloses further an apparatus wherein the fluid release output is a thruster (paragraph 7, the plume field (i.e. fluid) is generated by the thruster).
Regarding claim 9, the combination of Runran, Mansour and Poulos disclose all elements of claim 6 above.
Runran discloses further an apparatus wherein the one or more sensors include a light detection and ranging (LiDAR) sensor 
Regarding claim 20, the combination of Runran, Poulos, and Mansour disclose all elements of claim 19 above.
Runran discloses further an apparatus, wherein the servicing suite includes: a fluid release output, and wherein the operation to mitigate the rotation of the client satellite includes applying a plume of fluid from the fluid release output to a surface of the client satellite, (paragraphs 7-13, the method identifies the inertial parameter of a relative navigation target based on the plume disturbance using steps: (1) three-dimensional reconstruction of the geometric shape of non-cooperative targets (i.e. second satellite), (2) Performing relative pose measurement (i.e. relative attitude before fluid release) on non-cooperative targets (i.e. second satellite), (3) starting the thruster and applying a plume field (i.e. fluid release output to a surface), (4) calculate the momentum and moment of the target's received flow, (5) determine the non-cooperative target inertia parameters, AND paragraphs 14-17, according to the motion state of the two aircrafts when the plume field is applied, the momentum and moment of the target are calculated (i.e. attitude of the second satellite).
Regarding claim 20, the combination of Runran, Poulos, and Mansour disclose all elements of claim 19 above.
Runran discloses further an apparatus, wherein the servicing suite includes: a fluid release output, and wherein the operation to mitigate the rotation of the client satellite includes applying a plume of fluid from the fluid release output to a surface of the client satellite, (paragraphs 7-13, the method identifies the inertial parameter of a relative navigation target based on the plume disturbance using steps: (1) three-dimensional reconstruction of the geometric shape of non-cooperative targets (i.e. second satellite), (2) Performing relative pose measurement (i.e. relative attitude before fluid release) on non-cooperative targets (i.e. second .
Claims 10-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over RUNRAN et al., CN 108680198A, herein further known as Runran, in view of POULOS et al., US 20110121139, herein further known as Poulos.
Regarding claim 10, Runran discloses a method comprising: positioning a first satellite in proximity to a second, on-orbit satellite (paragraph 2-4, the invention relates to a method for identifying an inertial parameter of a relative navigation target (i.e. second satellite) based on a plume disturbance, which is applied to the inertial parameter extraction of the target when the orbiting moving target is relatively close to the navigation (i.e. positioning a first satellite in proximity, non-cooperative targets represented by the failed satellites (i.e. second satellite), the identification of the dynamic characteristics of non-cooperative targets before capture is the key and premise of implementing on-orbit services);  aligning a fluid release output of the first satellite with a surface of the second satellite (paragraph 7, the plume field (i.e. fluid) is generated by the thruster (i.e. fluid release output), the plume field generated by the thruster equipped with the capture aircraft (i.e. first satellite) acts on the non-cooperative target (i.e. second satellite); determining a rate of rotation for the second satellite in response to directing the plume of fluid from the fluid release output toward the surface of the second satellite  (paragraphs 7-13, the plume field generated by the thruster equipped with the capture aircraft (i.e. a satellite comprising) (capturing satellite aircraft) acts on the non-cooperative (rotational inertia) of a relative navigation target (i.e. rate of rotation for the second satellite) based on the plume disturbance (i.e. apply a plume of fluid); in response to determining that the rate of rotation for the second satellite is sufficiently abated (paragraph 43, thruster starts to work, completes the plume impact (i.e. stop applying) on the non-cooperative target, and processes the measurement parameters of the sensing measurement system to obtain the motion parameters after the target is impacted i.e. (determining that the second satellite is rotating at a rate is sufficiently abated); performing by the first satellite of an on-orbit servicing operation on the second satellite (paragraph 41, non-cooperative target relative pose measurement and estimation technology has been widely used in the fields of rendezvous and docking, robotic capture and satellite navigation, especially in the autonomous orbital service of non-cooperative targets) using ,
However, Runran does not explicitly disclose a method of grappling the second satellite using one or more robotic arms of the first satellite, and subsequent to performing the on-orbit servicing operation, departing the first satellite from the second satellite.
Poulos teaches a method of grappling the second satellite using one or more robotic arms of the first satellite (paragraph 107, satellite (i.e. a satellite comprising) further comprises a de-orbit module which is attached (i.e. grapple) to the unstable space debris (i.e. second satellite servicing operation) via use of a robotic arm), and subsequent to performing the on-orbit servicing operation, departing the first satellite from the second satellite (paragraph 151, after Spacecraft One's (i.e. second satellite) orbital parameters are altered sufficiently to de- orbit so that it does not de-orbit with Spacecraft One).	
Therefore, from the teaching of Poulos it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Runran to include grapple the second satellite using the one or more robotic arms, and departing the satellite from the second satellite by use of the propulsion subsystem so unstable space debris and satellites can be acted upon enabling safe operation of spacecraft in Earth Orbit.
Regarding claim 11, the combination of Runran and Poulos disclose all elements of claim 10 above.
Runran discloses further a method comprising: maintaining an alignment of the fluid release output relative to the second satellite (paragraph 4, implementing on-orbit non-cooperative targets in orbit capture requires capture control parameters (i.e. maintaining an alignment of the fluid release output) to ensure the capture process stability, AND paragraph 41, due to the uncertainty of the target, the sensory measurement is required to provide non-cooperation information such as the relative position and attitude of the target to guide the service spacecraft to accurately track and approximate the target (i.e. relative position of the satellite with respect to the second satellite)) while directing the plume of fluid from the fluid release output (see the same rejection of paragraphs 7-17 disclosed in claim 1 above).
Regarding claim 12, the combination of Runran and Poulos disclose all elements of claim 11 above.
the first satellite comprises one or more attitude and orbit control thrusters whereby the first satellite maintains the alignment of the fluid release output relative to the second satellite (paragraph 4, implementing on-orbit non-cooperative targets in orbit capture requires capture control parameters (i.e. propulsion subsystem, one or more attitude and orbit control thrusters) to ensure the capture process stability, AND paragraph 41, due to the uncertainty of the target, the sensory measurement is required to provide non-cooperation information such as the relative position and attitude of the target to guide the service spacecraft to accurately track and approximate the target (i.e. first satellite maintains the alignment of the fluid release output relative to the second satellite)).
Regarding claim 13, the combination of Runran and Poulos disclose all elements of claim 10 above.
Runran discloses further an apparatus wherein the fluid release output is a thruster (paragraph 7, the plume field (i.e. fluid) is generated by the thruster).
Regarding claims 14, and 16, the combination of Runran, and Poulos disclose all elements of claim 10 above including, applying the plume of fluid to the surface of the second satellite in response to an attitude of the second satellite, (paragraphs 7-13, the method identifies the inertial parameter of a relative navigation target based on the plume disturbance using steps: (1) three-dimensional reconstruction of the geometric shape of non-cooperative targets (i.e. second satellite), (2) Performing relative pose measurement (i.e. relative attitude before fluid release) on non-cooperative targets (i.e. second satellite), (3) starting the thruster and applying a plume field (i.e. fluid release output to a surface), (4) calculate the momentum and moment of the target's received flow, (5) determine the non-cooperative target inertia parameters, AND paragraphs 14-17, according to the motion state of the two aircrafts when the plume field is 
However, Runran does not explicitly discloses further an apparatus and method wherein the satellite controller is configured to monitor the attitude of the second satellite and to apply the plume of fluid to the surface of the second satellite in response to determining that the second satellite is rotating at a rate greater than a first level.
Mansour teaches an apparatus and method wherein the satellite controller is configured to monitor the attitude of the second satellite and to apply the plume of fluid to the surface of the second satellite in response to determining that the second satellite is rotating at a rate greater than a first level (paragraph 64-65, the maximum/minimum thresholds used in the disclosed method 100 may be set at 50 Nms and 20 Nms, respectably, based on the expected yaw momentum accumulation, the second discrete power level of the second arcjet thruster 26b may be greater when the directional component of momentum about the first axis of momentum  (i.e. attitude of the second satellite) is greater than the maximum momentum threshold
Therefore, from the teaching of Mansour it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Runran to include a controller configured to monitor the attitude of the second satellite and to apply the plume of fluid to the surface of the second satellite in response to determining that the second satellite is rotating at a rate greater than a first level in order to optimize momentum accumulation in the spacecraft caused by station-keeping maneuvers and other environmental torques.
Regarding claim 15,  the combination of Runran, and Poulos disclose all elements of claim 10 above including, applying the plume of fluid to the surface of the second satellite in response to an attitude of the second satellite, (paragraphs 7-13, the method identifies the inertial 
However, Runran does not explicitly discloses further an apparatus and method wherein the satellite controller is configured to monitor the attitude of the second satellite and to stop applying the plume of fluid to the surface of the second satellite in response to determining that the second satellite is rotating at a rate less than a second level.
Mansour teaches an apparatus and method wherein the satellite controller is configured to monitor the attitude of the second satellite and to stop applying the plume of fluid to the surface of the second satellite in response to determining that the second satellite is rotating at a rate less than a second level (paragraph 64-65, the maximum/minimum thresholds used in the disclosed method 100 may be set at 50 Nms and 20 Nms, and power level of the first arcjet thruster 26a may be equal to the second discrete power level of the second arcjet thruster 26b (i.e. stop applying the plume) when the directional component of momentum about the first axis of momentum generated by the first arcjet thruster 26a and the second arcjet thruster 26b is less than the minimum momentum threshold (i.e. satellite is rotating at a rate less than a second level).
 
 Regarding claim 18, the combination of Runran and Poulos disclose all elements of claim 10 above.
However, Runran does not explicitly disclose an apparatus and method wherein the plume of fluid is a sequence of pulses.
Poulos teaches an apparatus and method wherein the plume of fluid is a sequence of pulses (paragraph 6, the satellite further comprises a means for calculating the strength of the pulse of the gas plume, and the number, duration, and timing of the pulses of the gas plumes to be applied to the unstable space debris).
Therefore, from the teaching of Poulos it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Runran to include fluid release output is configured to apply the plume of fluid as a sequence of pulses so unstable space debris and satellites can be acted upon enabling safe operation of spacecraft in Earth Orbit.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Runran, Mansour and Poulos, further in view of ASHMORE et al., US 20180257242, herein further known as Ashmore.
Regarding claim 21, the combination of Runran, Mansour and Poulos disclose all elements of claim 6 above.
the on-orbit servicing operation includes refueling of the second satellite.
Ashmore teaches on-orbit servicing operation includes refueling of the second satellite (paragraph 2, in-orbit (i.e. on-orbit) servicing of space assets, wherein the servicing vehicle must interface with the client (i.e. second satellite) in a way that will not damage the client and include refueling of propellant (i.e. refueling), replenishing pressurant gases, repairing or replacing solar arrays or batteries, changing instruments or other payload elements).
Therefore, from the teaching of Ashmore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Runran to include on-orbit servicing operation includes refueling of the second satellite in order to initiate capture of a client satellite which is an already-orbiting asset versus launching a replacement vehicle and disposing of its pre-existing counterpart.
Regarding claim 22, the combination of Runran, Mansour and Poulos disclose all elements of claim 6 above.
	However, Runran does not explicitly disclose a satellite wherein the on-orbit servicing operation includes performing of repairs on the second satellite.
Ashmore teaches the on-orbit servicing operation includes performing of repairs on the second satellite (paragraph 2, in-orbit (i.e. on-orbit) servicing of space assets, wherein the servicing vehicle must interface with the client (i.e. second satellite) in a way that will not damage the client and include refueling of propellant, replenishing pressurant gases, repairing or replacing (i.e. repairs) solar arrays or batteries, changing instruments or other payload elements).
Therefore, from the teaching of Ashmore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Runran to include the on-orbit 
Regarding claim 23, the combination of Runran, Mansour and Poulos disclose all elements of claim 6 above.
	However, Runran does not explicitly disclose a satellite wherein the on-orbit servicing operation includes installation of payload upgrades for the second satellite.
Ashmore teaches the on-orbit servicing operation includes installation of payload upgrades for the second satellite (paragraph 2, in-orbit (i.e. on-orbit) servicing of space assets, wherein the servicing vehicle must interface with the client (i.e. second satellite) in a way that will not damage the client and include refueling of propellant, replenishing pressurant gases, repairing or replacing solar arrays or batteries, changing instruments or other payload elements (i.e. installation of payload upgrades)).
Therefore, from the teaching of Ashmore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Runran to include the on-orbit servicing operation includes installation of payload upgrades for the second satellite in order to initiate capture of a client satellite which is an already-orbiting asset versus launching a replacement vehicle and disposing of its pre-existing counterpart.
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Runran, and Poulos, further in view of ASHMORE et al., US 20180257242, herein further known as Ashmore.
Regarding claim 24, the combination of Runran, and Poulos disclose all elements of claim 10 above.
the on-orbit servicing operation includes refueling of the second satellite.
Ashmore teaches on-orbit servicing operation includes refueling of the second satellite (paragraph 2, in-orbit (i.e. on-orbit) servicing of space assets, wherein the servicing vehicle must interface with the client (i.e. second satellite) in a way that will not damage the client and include refueling of propellant (i.e. refueling), replenishing pressurant gases, repairing or replacing solar arrays or batteries, changing instruments or other payload elements).
Therefore, from the teaching of Ashmore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Runran to include on-orbit servicing operation includes refueling of the second satellite in order to initiate capture of a client satellite which is an already-orbiting asset versus launching a replacement vehicle and disposing of its pre-existing counterpart.
Regarding claim 25, the combination of Runran, and Poulos disclose all elements of claim 10 above.
	However, Runran does not explicitly disclose a method wherein the on-orbit servicing operation includes performing of repairs on the second satellite.
Ashmore teaches the on-orbit servicing operation includes performing of repairs on the second satellite (paragraph 2, in-orbit (i.e. on-orbit) servicing of space assets, wherein the servicing vehicle must interface with the client (i.e. second satellite) in a way that will not damage the client and include refueling of propellant, replenishing pressurant gases, repairing or replacing (i.e. repairs) solar arrays or batteries, changing instruments or other payload elements).
Therefore, from the teaching of Ashmore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Runran to include the on-orbit 
Regarding claim 26, the combination of Runran, and Poulos disclose all elements of claim 10 above.
	However, Runran does not explicitly disclose a method wherein the on-orbit servicing operation includes installation of payload upgrades for the second satellite.
Ashmore teaches the on-orbit servicing operation includes installation of payload upgrades for the second satellite (paragraph 2, in-orbit (i.e. on-orbit) servicing of space assets, wherein the servicing vehicle must interface with the client (i.e. second satellite) in a way that will not damage the client and include refueling of propellant, replenishing pressurant gases, repairing or replacing solar arrays or batteries, changing instruments or other payload elements (i.e. installation of payload upgrades)).
Therefore, from the teaching of Ashmore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Runran to include the on-orbit servicing operation includes installation of payload upgrades for the second satellite in order to initiate capture of a client satellite which is an already-orbiting asset versus launching a replacement vehicle and disposing of its pre-existing counterpart.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647.  The examiner can normally be reached on Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669